Name: 87/544/EEC: Commission Decision of 5 November 1987 authorizing Belgium to specify a minimum number of animals in the case of applications for the special premium for beef producers (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  animal product;  agricultural structures and production;  agricultural policy
 Date Published: 1987-11-17

 Avis juridique important|31987D054487/544/EEC: Commission Decision of 5 November 1987 authorizing Belgium to specify a minimum number of animals in the case of applications for the special premium for beef producers (Only the French and Dutch texts are authentic) Official Journal L 326 , 17/11/1987 P. 0031 - 0031*****COMMISSION DECISION of 5 November 1987 authorizing Belgium to specify a minimum number of animals in the case of applications for the special premium for beef producers (Only the French and Dutch texts are authentic) (87/544/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 468/87 of 10 February 1987 laying down general rules applying to the special premium for beef producers (1), and in particular Article 3 (2) thereof, Whereas, pursuant to Article 3 (2) of Regulation (EEC) No 468/87, Member States may be authorized, for administrative reasons, to stipulate that the applications for the premium concern a minimum number of animals; whereas, under Article 1 (3) of Commission Regulation (EEC) No 859/87 of 25 March 1987 laying down detailed rules applying to the special premium for beef producers (2), the said authorization may be granted only if certain requirements are met; Whereas Belgium has applied for an authorization, as referred to above, to stipulate that each application should concern three animals or more; whereas this is in compliance with the conditions laid down in Article 1 (3) of Regulation (EEC) No 859/87; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS DECISION: Article 1 Belgium is hereby authorized to stipulate that the applications for the special premium which are submitted between 6 April 1987 and 31 December 1988 should each concern three animals or more. Article 2 This Decision is addressed to Belgium. Done at Brussels, 5 November 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 48, 17. 2. 1987, p. 4. (2) OJ No L 82, 26. 3. 1987, p. 25.